Electronically Filed
                                                       Supreme Court
                                                       SCPR-15-0000858
                                                       18-NOV-2015
                                                       09:37 AM
                           SCPR-15-0000858

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE BARBARA ANNE FABREY, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Barbara Anne Fabrey’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Barbara Anne Fabrey, attorney number 5305,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
           DATED:   Honolulu, Hawai#i, November 18, 2015.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson